Citation Nr: 0806506	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Cleveland, Ohio RO that, in pertinent 
part, denied service connection for residuals of a back 
injury.  The veteran's claims file is now in the jurisdiction 
of the Oakland RO.  Pursuant to the veteran's request, a 
videoconference hearing before a Veterans Law Judge was 
scheduled in May 2006.  He did not appear for the hearing, 
and his representative filed a motion to reschedule for good 
cause (that he forgot to bring a photo ID, and was not 
allowed to enter the building where the hearing was being 
held).  In July 2006, that motion was denied.  The case was 
assigned to the undersigned, and was remanded for additional 
development.  


FINDINGS OF FACT

The veteran sustained a low back injury in service; his 
current low back disability is reasonably shown to be related 
to such injury.  


CONCLUSION OF LAW

Service connection for residuals of a back injury is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service medical records (SMRs) reflect that in 
February 1969 he complained of low back pain.  In October 
1969, he reported that he had been experiencing back pain for 
two weeks as a result of a swimming accident; although it had 
begun to improve, it became worse when he rode over a bumpy 
road.  Lumbosacral strain was diagnosed.  In November 1969, 
he again complained of low back pain; muscular pain was 
diagnosed.  His April 1971 service separation physical 
examination report is silent for any complaints, findings, 
treatment or diagnosis relating to a low back injury or 
residuals thereof.

The veteran's postservice treatment records are significant 
for complaints and treatment of low back pain.  The first 
available treatments of record are from Doctors on Duty 
private treatment records.  In October 1999 the veteran twice 
complained of leg stiffness and low back pain.

An August 2002 private treatment record from Santa Cruz 
Medical Center notes that the veteran has a history of 
chronic intermittent discogenic cervical and lumbar spine 
disease.

VA outpatient treatment records reflect that a September 2002 
X-ray showed mild to moderate degenerative changes involving 
the mid- to lower lumbar spine.  In March 2003, it was noted 
that the veteran had a 30-year history of chronic low back 
pain that was progressive, and that lumbosacral disc 
degeneration with evidence of arthritis had been diagnosed in 
the 1980s.  

A letter from the veteran's private healthcare provider, Dr. 
D.N., received in December 2003, states he has been treating 
the veteran for low back problems since 1989.  He included a 
detailed narrative history of the veteran's low back problems 
beginning with the October 1969 incident of back pain in 
service.  In his discussion of the veteran's prognosis, he 
states, "It is significant that [the veteran] continues to 
exhibit lower back signs and symptoms for over 34 years since 
the original injury of October 12, 1969.  It is unlikely that 
[he] will significantly improve beyond his present level."  
He also opines that the veteran's "lower back condition is 
more likely than not caused by injuries that occurred uring 
[sic] his military service, and then reaggravated repeatedly 
over the subsequent years."

On June 2004 VA examination moderately severe lumbar 
spondylosis and degenerative disc disease, primarily in L4-5 
and L5-S1, was diagnosed.  The examiner noted the two 
"apparently minor injuries" in service, and opined, "There 
is no history of any significant high impact or major trauma 
to his back while on active duty and it, therefore, is less 
likely as not a result of his military service."

On June 2007 VA examination degenerative arthritis of the 
lumbar spine was diagnosed.  The examiner noted that the 
veteran had severe osteoarthritis, as shown by prior 
radiographs, the veteran's medical history, and his own 
physical examination of the veteran.  The veteran reported 
injuring his back in service with no prior history of back 
pain, and having a consistent temporal relationship between 
the in-service injury and his current low back pain.  The 
examiner opined "it is at least as likely as not that his 
current back condition is at least related to his initial 
back injuries while on duty."

Statements received from the veteran consistently maintain 
that he injured his back in service, and that he has sought 
treatment for the residuals thereof ever since.  Attempts at 
securing private treatment records dating earlier than 1999 
were unsuccessful as the healthcare providers were either no 
longer in practice, deceased, or no longer in possession of 
the veteran's medical records as too many years had lapsed.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran has a current low back disability.  His SMRs 
document that he sustained injuries resulting in lumbosacral 
strain and low back muscular pain in service.  What remains 
necessary for him to establish service connection for the 
current low back disability is that there must be competent 
evidence of a nexus between the current low back disability 
and the low back injuries in service.  

The record contains several conflicting opinions as to the 
existence of such a nexus.  A June 2004 VA examiner opined 
that the veteran's low back disability is "less likely as 
not a result of his military service"; a December 2003 
private opinion of Dr. D.N. and a June 2007 opinion of a VA 
examiner are both to the effect that that the veteran's 
current low back disability is at least as likely as not 
related to his military service.  

Of the three opinions, the Board finds the June 2007 VA 
examiner's opinion to be the most probative, and persuasive.  
He reviewed the previous opinions in the record, as well as 
the entire claims file, and concluded that the veteran's 
current low back disability was related to his injuries in 
service.  Although he based his opinion, in part, on the 
history provided by the veteran, that history is, at least in 
part, corroborated by (and not inconsistent with) what is 
documented in the record.  Accordingly, the Board concludes 
that service connection for residuals of a low back injury is 
warranted.


ORDER

Service connection for residuals of a low back injury is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


